SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 TEXAS INDUSTRIES, INC. (Name of Registrant as Specified In Its Charter) NNS HOLDING NASSEF SAWIRIS PHILIP NORMAN (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: PRELIMINARY COPY NNS Holding c/o M&C Corporate Services PO Box 309GT Ugland House, South Church Street George Town, Grand Cayman Cayman Islands October 18, 2008 Dear Fellow Shareholder: This Proxy Statement and BLUE proxy card are being furnished to holders of the common stock, par value $1.00 per share (the “Common Stock”), of Texas Industries, Inc. (the “Company”), in connection with NNS Holding,Mr. Nassef Sawirisand Mr. Philip Norman(the “Participants”, “we” or “us”) soliciting proxies to withhold authority for the incumbent directors standing for reelection and certain other matters as described hereinat the Company’s annual meeting of shareholders on October 21, 2008 (the “Annual Meeting”).The Company’s principal executive offices are located at 1341 W.Mockingbird Lane, Dallas, Texas 75247-6913. This Proxy Statement contains important information concerning the Annual Meeting—please read it carefully.We are the Company’s largest shareholder, with 14.9% of the Company’s outstanding Common Stock.We believe that meaningful changes at the Company are long overdue.Please join me in WITHHOLDING your vote on the Company’s two director-nominees at the Annual Meeting. Only shareholders of record at the close of business on August22, 2008 are entitled to vote at the Annual Meeting.According to the Company’s definitive proxy statement, as of the close of business on August 22, 2008, there were 27,538,020 shares of Common Stock outstanding. Each share of Common Stock is entitled to one vote on all matters presented at the Annual Meeting. At the Annual Meeting, the Company will be seeking shareholder approval of the Company’s director-nominees and ratification of Ernst & Young LLP as the Company’s independent auditors.In addition, shareholders will be asked to consider a proposal that the Company’s Board of Directors prepare apublic sustainability report. WE ARE SOLICITING PROXIES ON THE BLUE PROXY CARD TO WITHHOLD AUTHORITY FOR EACH OF THE COMPANY’S TWO (2) NOMINEES TO THE BOARD OF DIRECTORS AT THE ANNUAL
